Case: 12-20769       Document: 00512293297         Page: 1     Date Filed: 07/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 1, 2013
                                       No. 12-20769
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

CLARENCE LEWIS, III,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-1986
                             USDC No. 4:08-CR-682-1


Before KING, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Clarence Lewis, III, federal prisoner # 43461-279, moves this court for a
certificate of appealability (COA) to appeal the district court’s summary denial
of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his concurrent 180-
month sentences for conspiracy to commit wire fraud and four counts of wire
fraud. In his § 2255 motion, Lewis raised several constitutional claims of
ineffective assistance of counsel which he reasserts in his COA motion before
this court.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20769     Document: 00512293297     Page: 2   Date Filed: 07/01/2013

                                  No. 12-20769

      The district court summarily dismissed Lewis’s § 2255 motion. While the
rules governing § 2255 proceedings do not require findings of fact and
conclusions of law when it “plainly appears” from the record and motion that a
movant is not entitled to relief, “such are plainly indispensable to appellate
review.” Hart v. United States, 565 F.2d 360, 361-62 (5th Cir. 1978) (per curiam)
(internal quotation marks omitted).
      Without an understanding of the reasons underlying the district court’s
summary dismissal, this court is unable to determine whether Lewis has raised
issues on appeal which meet the standard for issuance of a COA, “a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v.
McDaniel, 529 U.S. 473, 483-84 (2000).
      Accordingly, IT IS ORDERED that a COA be granted for the sole purpose
of a limited remand to the district court for entry of reasons for its denial of
Lewis’s § 2255 motion. Once the district court has supplemented the record on
appeal with its reasons, Lewis may file a brief addressing those reasons. This
court will then rule on the merits of Lewis’s motion for a COA.
      COA GRANTED FOR SOLE PURPOSE OF LIMITED REMAND FOR
REASONS; MOTION FOR IFP GRANTED.




                                        2